Citation Nr: 1818419	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  12-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served as a member of the Army National Guard from May 1984 to December 2005.  While he was a member of the National Guard, the Veteran had various periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA), including one initial period of ACDUTRA in the Army from October 1984 to March 1985.  The Veteran also served on active duty from March 2003 to May 2004, including service in Southwest Asia for which he was awarded the Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied the Veteran's service connection claim for bilateral hearing loss.  The appeal was certified to the Board by the RO in Montgomery, Alabama.

In the May 2012 VA Form 9, the Veteran submitted a written request for a Board videoconference hearing.  The Veteran was subsequently scheduled for a Board videoconference hearing to be held in October 2015; however, he failed to appear at that hearing.  Neither the Veteran nor his representative has requested that the hearing be rescheduled.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d) (2017).

In September 2016, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further development.  After accomplishing additional development, the AOJ continued the denial of the claim (as reflected in the September 2017 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The evidence is evenly balanced as to whether the Veteran's current bilateral hearing loss is related to in-service noise exposure during active military service.
CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Considerations

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that his bilateral hearing loss was caused by acoustic trauma during active military service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence of record establishes that the Veteran currently has a bilateral hearing loss disability under VA regulations.  The June 2010 VA examination report shows auditory thresholds did not meet the criteria outlined in 38 C.F.R. § 3.385, which state that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater.  However, the Veteran's speech recognition scores were less than 94 percent (specifically, 90 percent in each ear).  Thus, the medical evidence of record shows that the Veteran has a current diagnosis of a bilateral hearing loss disability.  

A review of the Veteran's service treatment records reveal no complaints of hearing loss during military service.  An audiogram result dated in March 2002 shows that the Veteran had normal hearing in both ears  Unfortunately, the Veteran's service and reserve treatment records do not contain any audiogram results after the alleged noise exposure.

Nonetheless, the evidence shows that the Veteran was exposed to loud noise during active military service.  In this regard, the Veteran reported that he ran heavy equipment in the military.  He also explained that he was a combat engineer and in security and he was around weapons and explosions while he was deployed.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was Quarry Specialist while he was on active duty.  The Veteran also is in receipt of the Combat Action Badge for actively engaging or being engaged by the enemy for service in July 2003.  Thus, exposure to loud noise would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Furthermore, in a March 2004 deployment questionnaire, the Veteran reported being exposed to loud noises and excessive vibration often.  Thus, the Board finds that the Veteran experienced acoustic trauma during active military service.

With respect to the issue of whether the Veteran's hearing loss is related to active military service, the record contains a negative medical opinion.  The VA examiner in June 2010 determined that it is less likely that the Veteran's current hearing loss is related to military noise exposure as the Veteran's hearing was within normal limits while in the military based upon a review of the Veteran's claims file. 

The Board finds that the June 201 VA medical opinion is of low probative value with respect to providing a negative nexus to active military service.  Specifically, the Veteran's Reserve and service treatment records do not document any audiogram results after the Veteran returned from deployment to Kuwait and Iraq in March 2004.  Furthermore, the examiner did not provide any explanation on why the significant military noise exposure experienced by the Veteran in service as noted by the examiner did not result in the documented bilateral hearing loss in June 2010.

As noted above, the evidence of record shows that the Veteran experienced acoustic trauma during active military service.  The June 2010 VA examiner noted that the Veteran's military exposure is significant for noise and that outside of the military he worked in sanitation where he wore ear protection when needed.  He also indicated that he played drums several years ago.  There was no other evidence of other occupational or recreational exposure.  The Veteran has indicated that he is not sure when his  hearing problems began.  However, the Veteran's representative submitted a medical article from the Journal of Neuroscience that the results of a study contradict the fundamental assumptions that lack of delayed threshold shifts after noise has been taken as evidence that delayed effect of noise do not occur.  The results of that study show that noise-induced threshold shifts mask progressive underlying neuropathology that likely has profound long-term consequences on auditory processing.

Finally, although the Veteran's DD 214 does not indicate that he received any decorations indicative of combat, a February 2006 Army National Guard Order in his personnel file reflects that he received the Combat Action Badge.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017) (list of Decorations that are evidence of combat participation, including Combat Action Badge).  The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  This is an additional basis for the Board to accept the Veteran's testimony that he suffered acoustic trauma in service.  Moreover, the fact that the claimed cause of the Veteran's hearing loss, i.e., acoustic trauma from equipment and explosions, is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) rules in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.

In considering the evidence discussed above, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's current bilateral hearing loss is related to acoustic trauma in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


